mo OO ON Oo KR wD NP

BRO RO RD PO KD PO PO DN PD | s&s so ord ed hum lulu Uhl!
On OO oO KR WO DY F-~ ODO oO WO NI DO MN BHR WO PDP X

Case 19-12122-KG Doc 228 Filed 10/18/19 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In Re: Chapter 11
Forever 21, Inc., et al., Case No. 1:19-bk-12122-KG
Debtors. (Jointly Administered)

 

 

NOTICE OF APPEARANCE AND
CERTIFICATION OF GOVERNMENT ATTORNEY
TO THE CLERK;
Please enter the appearance of the undersigned attorney, Peter Muthig, as
counsel for the Maricopa County Treasurer in this matter.
The undersigned attorney, Peter Muthig, makes this certification of government
attorney pursuant to Local Rule 9010-1(e)(i).
1. The undersigned attorney is admitted to the bars of the United States
Supreme Court, United States Court of Appeals for the Ninth Circuit, the
United States District Court for the District of Arizona, the United States
District Courts for the Northern, Eastern and Central Districts of California, the
Supreme Court of Arizona, and the Supreme Court of California (currently
voluntarily inactive in California).
2. The undersigned attorney is in good standing in all jurisdictions in which he
has been admitted. |
3. The undersigned attorney will be bound by the Local Rules of the United
States Bankruptcy Court for the District of Delaware, and the undersigned
attorney submits to the jurisdiction of this Court for disciplinary purposes.

DATED October 18, 2019.

 

 
oO Oo Oo NN OO oO BF WO PB =

hm Pm NM HM NM NM ND NDP NO SF = BO SB |S =| Be BRB |= S|
on OD Om BR HO NYO |= FO OO DW NN DO OT KR WO DO =

 

Case 19-12122-KG Doc 228 Filed 10/18/19 Page 2 of 2

ALLISTER ADEL
MARICOPA COUNTY ATTORNEY

/s/ Peter Muthig

Peter Muthig (AZ Bar No. 018526)

Deputy County Attorney

MARICOPA COUNTY ATTORNEY'S OFFICE
CIVIL SERVICES DIVISION

222 North Central Avenue, Suite 1100
Phoenix, Arizona 85004-2206

Telephone (602) 506-1923
muthigk@mcao.maricopa.gov

Attorneys for Maricopa County Treasurer

CERTIFICATE OF SERVICE
IT IS CERTIFIED that the foregoing document was served this 18"" day of

October 2019, by filing the same with the Clerk of the Court using the ECF filing system

which shall send notification to attorneys registered to receive notice.

ALLISTER ADEL
MARICOPA COUNTY ATTORNEY

/s/ Peter Muthig

Peter Muthig (AZ Bar No. 018526)

Deputy County Attorney

MARICOPA COUNTY ATTORNEY'S OFFICE
CIVIL SERVICES DIVISION

222 North Central Avenue, Suite 1100
Phoenix, Arizona 85004-2206

Telephone (602) 506-1923
muthigk@mcao.maricopa.gov

Attorneys for Maricopa County Treasurer

 
